Citation Nr: 0917091	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-03 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for residuals from a 
cerebrovascular accident with left arm paralysis.


REPRESENTATION

Appellant represented by:	Michael K. Bailey, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to March 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction of the Veteran's claim 
was later assumed by the RO in Nashville, Tennessee.

In March 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  On August 16, 2004, the Veteran received a carotid 
massage while hospitalized at the VA Medical Center (VAMC) in 
West Palm Beach, Florida, which caused him have a 
cerebrovascular accident and resulted in left arm paralysis.  

2.  The record includes competent medical evidence that the 
medical treatment provided by VA on August 16, 2004, was 
indicative of lack of proper skill or error in judgment. 


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals from a 
cerebrovascular accident with left arm paralysis following 
treatment provided by VA medical personnel on August 16, 
2004, have been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.361 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Because the full benefits sought on appeal are being granted 
by this decision, no further notice or assistance to the 
appellant is required regarding the issue on appeal.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant for the 
Board to proceed with rendering a decision as to the issue on 
appeal because of the favorable nature of the Board's 
decision herein.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Veteran contends he has left upper extremity paralysis as 
a result of a carotid massage that had been administered by a 
cardiologist at the VAMC in West Palm Beach, Florida, on 
August 16, 2004.  

Section 1151(a) grants compensation for qualifying 
disabilities to veterans in the same manner as if such 
disability were service-connected, under certain 
circumstances.  See also 38 C.F.R. § 3.361 (2008).  First, 
the disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  38 
C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

These facts are not in dispute.  The Veteran was admitted to 
the VAMC in West Palm Beach, Florida, on August 15, 2004, 
following a syncopal episode.  He was sitting at a friend's 
house when he suddenly lost consciousness.  He described 
feeling lightheaded prior to the loss of consciousness.  An 
August 15, 2004, clinical entry shows the Veteran had had a 
transient ischemic attack approximately one month prior.  

On August 16, 2004, Dr. W, a VA cardiologist, saw the Veteran 
and conducted a carotid massage to the right carotid.  The 
Veteran immediately complained of numbness in the right arm, 
but then clinical documentation indicated the Veteran's left 
arm was flaccid.  It was suspected the Veteran had had a 
transient ischemic attack right after the carotid massage.  A 
computed tomography (CT) scan conducted that day was 
negative.  Dr. G, a VA neurologist, examined the Veteran and 
found that the Veteran had left upper extremity deficit, 
which was temporally related to carotid compression.  He 
stated he felt the weakness was "functional."  A repeat CT 
scan on August 17, 2004, was negative.  

An August 18, 2004, magnetic resonance image (MRI) of the 
brain was positive for ischemic areas of the right side of 
the brain.  An August 19, 2004, magnetic resonance 
angiography of the head showed decreased peripheral flow in 
the right middle cerebral distribution compared to the left.  
The examiner noted the brain MRI was suspicious for a small 
acute or subacute infarction in this location.  He added that 
there appeared to be moderate stenosis in the right internal 
carotid at the bifurcation.  

The Veteran has resultant left upper extremity weakness, 
which appears to be permanent.  

The Veteran argues that either the care he received at VA on 
August 16, 2004, was inadequate/sub-standard/negligent and 
caused the claimed residuals and/or VA did not have the 
proper consent to perform the carotid massage.  

Since a section 1151 claim is a claim for disability 
compensation, as with a claim for service connection, a 
veteran not only is required to establish that additional 
disability occurred following VA treatment but also must 
submit sufficient evidence of a causal nexus between that 
event and his current disability, i.e. that additional 
disability was due to VA medical care, to be ultimately 
successful on the merits of the claim.  See Wade v. West, 11 
Vet. App. 302, 305 (1998); see also Jimison v. West, 13 Vet. 
App. 75, 77-78 (1999) (claim for benefits under 38 U.S.C. § 
1151 must be supported by medical evidence of additional 
disability that resulted from VA hospitalization or medical 
or surgical treatment).

To establish causation, the competent evidence must show that 
the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability.  
Merely showing that a veteran received care, treatment, or 
examination, and that the veteran now has an additional 
disability does not establish a causal relationship between 
the two.  See 69 Fed. Reg. 46,433-35, codified at 38 C.F.R. 
§ 3.361(c)(1).

In this case, the Board finds that the evidence establishes 
that the August 16, 2004, carotid massage caused the Veteran 
to have a cerebrovascular accident (aka stroke), which 
resulted in left upper extremity paralysis.  See January 2006 
addendum to the December 14, 2005, VA examination report.  
There, the examiner determined there was "clear-cut 
documentation in the records that this stroke was induced by 
carotid massage."  See also December 5, 2006, letter from 
Dr. RMS ("Within a reasonable degree of medical probability, 
mechanical compression and massage of the right carotid 
artery caused cholesterol plaque material to break off from 
the lumen of the right carotid artery and lodge the blood 
vessels of the right side of the brain.") and December 5, 
2006, letter from Dr. NSK ("If Dr. W[] had not performed 
right[-]sided carotid sinus massage, [the Veteran] would not 
have sustained his right-sided cerebral infarct leading to 
left arm and hand deficits to a reasonable degree of medical 
certainty.").  In the December 2005 VA examination report, 
the examiner determined the Veteran had continued moderately-
severe weakness in the left upper extremity.  Accordingly, 
the Board concludes both that additional disability was 
chronically shown following the August 16, 2004, carotid 
massage treatment at issue, and that this additional 
disability is attributable to that treatment.

The provisions of 38 U.S.C. § 1151 and 38 C.F.R. § 3.361 also 
require a showing of carelessness, negligence, lack of proper 
skill, error in judgment, or a similar instance of fault on 
the part of VA treatment providers.  The record contains 
medical opinions addressing this point.  These opinions 
indicate a lack of proper skill and/or error in judgment 
surrounding the carotid massage administered by a VA 
cardiologist to the Veteran on August 16, 2004.  
Specifically, in the December 5, 2006, letter, Dr. RMS, after 
reviewing the medical records, concluded that, "It fell 
below the standard of care for Dr. W[] to attempt carotid 
sinus massage on Day #2 of [the Veteran]'s admission for 
syncope - before other causes of syncope were ruled out."  
(Underline in original.)  In a December 5, 2006, letter, Dr. 
NSK stated, 

Since [the Veteran] had a history of a TIA [] 
and a diagnosis of amaurosis fugax documented in 
his [VA] medical records from July 27, 2004, 
[he] was not a candidate for carotid sinus 
massage.  Based upon the previously cited 
evidence, carotid sinus massage would have been 
contraindicated and should not have been 
performed since [the Veteran] had a history of 
TIA within the previous three (3) months.  Thus, 
the performance of carotid sinus massage by [Dr. 
W] was a breach in the standard of care.  

Thus, the 2006 medical opinions conclude that the care 
provided by VA on August 16, 2004, involving the carotid 
sinus massage was indicative of lack of proper skill and/or 
error in judgment.  There are no contrary medical opinions of 
record regarding this specific issue.  Additionally, even Dr. 
W admitted that performing a carotid sinus massage on a 
patient with at least a possible prior history of TIA within 
three months of receiving the massage was contraindicated.  
See Pages 74-85 of Dr. W's October 13, 2006, deposition.  As 
such, the Board concludes that there is evidence of a lack of 
proper skill and/or error in judgment on the part of VA in 
conjunction with the August 16, 2004, treatment at issue.

The Veteran has raised the issue of whether proper consent 
was given prior to the procedure in question.  Because the 
Board has determined that there was a lack of proper skill 
and/or error in judgment, it need not reach the issue of 
consent in deciding this claim.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals from a cerebrovascular 
accident with left arm paralysis is warranted.  


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals from a cerebrovascular 
accident with left arm paralysis is granted.



________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


